Citation Nr: 1032150	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  94-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected generalized anxiety disorder (GAD) for the 
period prior to March 5, 2008.

2.  Entitlement to a disability rating in excess of 50 percent 
for service-connected GAD for the period since March 5, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 
and is in receipt of the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to a disability rating in excess of 30 percent for 
GAD. 

By a November 2008 rating decision, the disability rating 
assigned to the Veteran's GAD was increased to 50 percent, 
effective March 5, 2008.  As the 50-percent evaluation is less 
than the maximum available rating, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Most recently, in June 2007, the Veteran and his spouse testified 
before the undersigned Veterans Law Judge, seated at the RO in 
San Juan, Puerto Rico.  A transcript of the hearing has been 
associated with the claims file. 

Most recently, in February 2008, the Board remanded this case for 
additional development.  The file has now been returned to the 
Board for further consideration.

The issues of entitlement to service connection for hypertension 
and a cardiac disorder, including myocardial infarction, to 
include as due to herbicide exposure, have been previously 
referred to the Agency of Original Jurisdiction (AOJ) by the 
February 2008 Board remand.  It appears that the AOJ has not 
adjudicated these issues.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 9, 2008, the Veteran's GAD 
has been manifested by severely impaired ability to establish and 
maintain effective or favorable relationships and severely 
impaired ability to obtain and retain employment, as well as 
occupational and social impairment with deficiencies in most 
areas due to impaired judgment and mood, suicidal ideation, 
intermittently irrelevant speech, near-continuous depression, 
impaired impulse control, and difficulty in adapting to stressful 
circumstances.  

2.  For the period since September 9, 2008, the Veteran's GAD has 
been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for GAD have 
been met prior to September 8, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.6, 4.7, 4.126, 4.130, 4.132, Diagnostic Code (DC) 9400 
(1996) (2009).

2.  The criteria for a 100 percent disability rating for GAD have 
been met since September 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.6, 4.7, 4.126, 4.130, 4.132, DC 9400 (1996) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has 
held that, in order to comply with 38 U.S.C.A. § 5103(a), certain 
specific notice requirements must be met with respect to claims 
for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  Specifically, the Veterans Court held that VA 
must inform the claimant that, in order to substantiate a claim, 
he or she must provide (or ask the VA to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life.  Further, if the diagnostic 
code under which the claimant is currently rated contains criteria 
necessary for entitlement to a higher disability rating that would 
not be satisfied by providing the evidence described above (such 
as a specific measurement or test result), then VA must give at 
least general notice of that requirement.  Additionally, VA must 
inform the veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant diagnostic 
codes, which generally provide for disability ratings between 0 
and 100 percent, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, 
the Federal Circuit held that only "generic notice," and not 
"veteran-specific" notice is required under 38 U.S.C.A. 
§ 5103(a) in response to the "particular type of claim."  With 
respect to a claim for an increased rating, such notice does not 
need to inform the claimant of the need to submit evidence 
concerning the effect of a service-connected disability on his or 
her "daily life" because only the average loss of earning 
capacity, and not impact on daily life, is subject to compensation 
under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated 
the decision of the Veterans Court insofar as it requires VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the specific 
criteria in diagnostic codes or of potential "daily life" 
evidence does not constitute a notice defect and, instead, 
determining whether sufficient "generic notice" had been 
provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 2009 WL 
3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision); 
Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, *3 (Vet. App. 
Oct. 9 2009) (memorandum decision); Dockery v. Shinseki, No. 08-
1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 7, 2009) (memorandum 
decision).

In this regard, an August 2004 VCAA letter advised the Veteran of 
the evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  A March 
2008 letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.  Also, although not 
strictly required, relevant to the evidence and information 
necessary to substantiate the Veteran's claim for an increased 
rating, he was sent a letter in June 2008 that complied with the 
requirements articulated in Vazquez- Flores, supra. 

While the August 2004, March 2008, and June 2008 letters were 
issued after the initial rating decision in February 1994, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
veteran's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the untimely VCAA letters were issued, the Veteran's 
increased rating claim was readjudicated by a November 2008 
supplemental statement of the case (SSOC).  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured and 
the Board finds that VA has fully complied with its duty to 
notify.

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

Relevant to the duty to assist, the Veteran's identified and 
available VA and private treatment records have been obtained and 
considered.  Also, the records related to the Veteran's claim of 
entitlement to disability benefits from the Social Security 
Administration (SSA) were obtained and considered.  The Veteran 
was provided with VA examinations in July 1993, August 1994, May 
1997, January 2000, April 2005, and September 2008.  

The Board notes that the Veteran's representative, in an April 
2010 Informal Hearing Presentation, asserted that the Veteran's 
July 1993 and May 1997 VA examinations were conducted without 
review of the claims file and are therefore inadequate for rating 
purposes.  However, the Board notes that the purpose of the 
Veteran's VA examinations related to his claim of entitlement to 
an increased disability rating was to evaluate the current 
severity of his GAD, and consideration of the historical context 
of the Veteran's GAD was not required.  The Board finds that 
reports of the July 1993 and May 1997 VA examinations are 
adequate for rating purposes as there is no evidence of record 
indicating that the examiners failed to consider the Veteran's 
current symptomatology related to his psychiatric disability.  

The Board also notes that the Veteran has submitted a number of 
illegible private treatment records from Dr. A.  Most recently, 
the Veteran was notified that such treatment records were 
illegible by a November 2008 SSOC.  It is significant, however, 
that Dr. A. has provided legible reports of psychiatric 
evaluation on a number of occasions, and such legible reports 
were translated into English and are before the Board.  

Additionally, the Board finds there has been substantial 
compliance with its February 2008 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC provided the appellant appropriate 
notice of the VCAA, requested additional information from the 
appellant regarding his private treatment records, obtained 
updated VA treatment records, and afforded the Veteran an 
additional VA examination wherein an opinion as to the current 
severity of the Veteran's GAD and its effect on employability was 
rendered.  The AMC later issued a SSOC in November 2008.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders). 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In February 1971, the Veteran's GAD, then characterized as a 
nervous condition, was initially rated as 30 percent disabling 
under DC 9400, effective April 4, 1970.  The Veteran filed the 
present claim of entitlement to a disability rating in excess of 
30 percent for GAD on April 15, 1993.  In November 2008, the 
disability rating assigned to the Veteran's GAD was increased to 
50 percent, effective March 5, 2008.  

The applicable criteria for evaluating the Veteran's GAD is 
currently contained in 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400, General Rating Formula for Mental Disorders.

During the pendency of this appeal the VA issued revised 
regulations amending the section of the Rating Schedule dealing 
with mental disorders, effective November 7, 1996.  See 61 
Fed.Reg. 52695-52702 (1996) (to be codified at 38 C.F.R. § 
4.130).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most favorable to 
the claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can 
be applied only for periods from and after the effective date of 
the regulatory change.  VA may apply only the prior regulation to 
rate the Veteran's disability for periods preceding the effective 
date of the regulatory change, but must apply both criteria to 
the period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  VAOPGCPREC 3-
00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria set forth under DC 9400 prior to November 7, 
1996, a 10 percent evaluation was warranted for emotional tension 
or other evidence of nervousness productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
when there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, and 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  A 50 percent evaluation 
was warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired, and the psychoneurotic symptoms are 
of such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted:  (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to result 
in virtual isolation in the community; (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R.         § 4.132, DC 9400, General Rating 
Formula for Mental Disorders (1996).  The three criteria for the 
100 percent criteria were independent of one another and only one 
needed to be met in order to award a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 99 (1994).

Under the criteria contained in DC 9400 as of November 7, 1996, a 
30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted where the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9400, General 
Rating Formula for Mental Disorders (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126 
(2009); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, of 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 generally reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A score of 61-70 generally reflects mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM- IV).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence.)

The Board now turns to the medical and lay evidence.

Records associated with the Veteran's claim for disability 
benefits from the Social Security Administration indicate that 
his disability began in November 1992.  His primary diagnosis was 
depression and his secondary diagnosis was cardiac artery 
disease.  Treatment records associated with the Veteran's claim 
indicate that an examiner opined that the Veteran had a nervous 
condition that severely limited his mental ability to perform 
duties in a job.  He also opined that the combination of the 
Veteran's shortness of breath, angina, and tiredness, related to 
his heart condition and nervous condition, make him unable to 
work.  The examiner noted that the Veteran reported that he 
experienced chest pain and anxiety, and didn't have the skills to 
find work other than his boat engineering.  

On VA psychiatric evaluation in June 1993 the Veteran reported 
that he was fearful of another myocardial infarction, and 
reported that he was under financial stress because he was unable 
to work.  He reported suicidal ideas, without homicidal ideation.  
He presented with an extremely anxious mood; good concentration, 
insight, judgment, and impulse control; and clear, coherent, 
rapid, and loud speech.  The Veteran did not present with 
hallucinations.  The Veteran was assigned a GAF score of 70.

In August 1993 the Veteran underwent a disability examination as 
a part of his application for Social Security disability 
benefits.  The Veteran reported a history of restlessness, 
anxiety, insomnia, crying spells, depression, ideas of 
worthlessness, and occasional panic attacks under stress.   The 
examiner noted that the Veteran was unable to work after his 
heart attack in November 1992.  The Veteran reported that he was 
unable to relate interpersonally and wanted to be alone.  The 
Veteran reported that most of his time was spent at home or 
attending medical appointments, and that he had no interest in 
any other activities.  The examiner noted that the Veteran had a 
very low level of tolerance, and that he appeared anxious, 
logorreic, hyperkinetic, and at times somewhat abandoned in his 
personal hygiene and grooming.  The Veteran presented with 
psychomotor accelerations, and was coherent, but at times 
irrelevant and superficial.  The Veteran presented with 
depressive ideas, occasional suicidal and homicidal ruminations, 
and poor memory, judgment, and insight.  The Veteran was oriented 
to person and place, and partially disoriented at times to time.  
He was easily distracted, and demonstrated somewhat diminished 
intellectual capacity due to lack of concentration and short 
attention span.  The examiner opined that at that time, the 
Veteran was unable to concentrate or persist at work-related 
tasks, and unable to complete a normal work day.

On VA psychiatric evaluation in August 1994, the Veteran reported 
that he was married and the father of two children.  The Veteran 
reported that he was unemployed since the time of his myocardial 
infarction in 1992, and that prior to such, he was a chief 
engineer for 23 years.  The Veteran reported that he was not able 
to get used to the fact that he had to be at home and couldn't 
work anymore.   The examiner noted that because of his inability 
to adapt, the Veteran was irritable and had poor tolerance and 
frustration in his home life.  The Veteran reported that he was 
easily fatigued in physical activity and that he became afraid 
and had to lie down.  The examiner noted the Veteran's history of 
treatment and decrease in symptoms with medication.  

In August 1994, the Veteran presented adequately dressed and 
groomed.  The examiner noted that the Veteran was definitely an 
anxious person, and that he was over-talkative, but was in good 
contact with reality.  He did not demonstrate any abnormal 
tremors, tics, or mannerisms.  The Veteran's responses were 
relevant and coherent, and his thought content dealt with 
descriptions of his symptoms of anxiety and restlessness.  He 
reported that his sleep was diminished but helped with 
medication.  The Veteran demonstrated an over-concern with his 
physical welfare, and reported that he was afraid of having 
another myocardial infarction.  The Veteran did not demonstrate 
hallucinations, delusions, or suicidal or homicidal ideation.  
However, he did express some death wishes out of frustration and 
anger, but he did not have suicidal plans.  His affect was 
adequate to emotional content, and he demonstrated an anxious 
mood, preserved memory, and superficial insight.  The Veteran was 
alert and oriented to time, place, and person, and his 
intellectual functioning and judgment were maintained.  The 
examiner opined that the Veteran's level of functioning was fair.  

VA treatment records dated in February 1995 indicate that the 
Veteran was alert, coherent, and relevant, and demonstrated an 
appropriate affect and depressed mood.  The Veteran did not 
demonstrate suicidal or homicidal ideation or hallucinations or 
delusions. 

Private treatment records dated in March 1995 indicate that the 
Veteran seemed stable, but complained about someone following 
him.  

VA treatment records dated in April 1995 indicate that the 
Veteran appeared worried, without suicidal or homicidal ideation 
or hallucinations or delusions. 

Private treatment records dated in May 1995 indicate that the 
Veteran appeared somewhat stable, but that he complained that he 
was fearful and was hearing voices. 

VA treatment records dated in May 1995 indicate that the Veteran 
appeared alert, coherent, relevant, depressed, and fearful, with 
an anxious affect.  VA treatment records dated in August 1995 
indicate that the Veteran appeared alert, coherent, and anxious, 
without suicidal or homicidal ideation or hallucinations or 
delusions. 

Private treatment records dated in September 1995 indicate that 
the Veteran seemed stable, with a severe mood.  Private treatment 
records dated in October 1995 indicate that the Veteran appeared 
altered and anxious.  Private treatment records dated in December 
1995 indicate that the Veteran appeared logical and in a better 
mood, but reported that he was pulling out his own hair.  

Private treatment records dated in January 1996 indicate that the 
Veteran's wife reported that he was violent and agitated.  The 
Veteran complained of nightmares, insomnia, anxiety, and hearing 
voices.  Private treatment records dated from February to June 
1996 indicate that the Veteran reported difficulties with hearing 
voices.

VA treatment records dated in March 1996 indicate that the 
Veteran was obsessing, alert, coherent, well-oriented, and 
relevant, with an anxious mood.  No thought or perception 
disorders were noted.  

Private treatment records dated in May 1996 indicate that the 
Veteran appeared aggressive and reported that he was seeing 
things and hearing voices. 

VA treatment records dated in June 1996 indicate that the Veteran 
appeared coherent and relevant, with an anxious mood.  The 
Veteran talked about depressive feelings, and did not demonstrate 
hallucinations or delusions.  VA treatment records dated in 
August 1996 indicate that the Veteran appeared argumentative, 
alert, coherent, and relevant, without suicidal or homicidal 
ideation or hallucinations or delusions.  VA treatment records 
dated in November 1996 indicate that the Veteran appeared 
depressed and irritable. 

On VA psychiatric evaluation in May 1997, the Veteran reported 
that since the time of his 1992 myocardial infarction, he was 
rather down, tense, restless, and was thinking a great deal about 
Vietnam.  He reported difficulty with sleep, anxiety, sadness, 
and depression.  The Veteran appeared cooperative, and expressed 
his thoughts freely, without evidence of a thought disorder.  The 
Veteran's memories and judgment were preserved, and his recall 
and sensorium in general were clear.  The Veteran was depressed, 
without suicidal ruminations.  The Veteran could differentiate 
between right and wrong.  The Veteran was assigned a GAF score of 
51-60. 

Private treatment records dated in June 1997 indicate that the 
Veteran appeared stable and friendly, but he complained about 
hearing voices.

VA treatment records dated in June 1997 indicate that the Veteran 
appeared alert, coherent, relevant, chronically anxious, and 
well-oriented, with an impaired memory.

Private treatment records dated in July 1997 indicate that the 
Veteran complained of crying in bed and feeling lonesome.  
Private treatment records dated in August 1997 indicate that the 
Veteran reported that he wished he could sleep without fear, and 
complained about everything at home.  Private treatment records 
dated in October 1997 indicate that the Veteran reported seeing 
things at night.  Additional records indicate that the Veteran 
reported that he was in pain, and felt unstable.  The Veteran 
reported that he was afraid to do anything because of fatigue and 
fear of having another myocardial infarction.  He demonstrated 
poor stress tolerance and poor control over his aggressive 
impulses.  The Veteran appeared cooperative, friendly, and 
anxious, with a depressed mood and an affect congruent with mood.  
The Veteran did not demonstrate tremors, tics, or mannerisms, or 
stereotypical behavior.  He was talkative, with a low tone and 
monotonous intonation.  He was well-oriented and demonstrated 
good concentration and attention, adequate intellectual capacity 
and abstract thinking, and fair judgment.  The Veteran 
demonstrated an altered memory for recent events and a good 
memory for immediate and remote events. 

VA treatment records dated in December 1998 indicate that the 
Veteran was argumentative towards social services, alert, 
coherent, relevant, and irritable, with poor judgment.  

Private treatment records dated in March 1999 indicate that the 
Veteran's hallucinations seem to have diminished.  Private 
treatment records dated in May 1999 indicate that the Veteran had 
recurrent major depression, with a GAF score of 50 and a poor 
prognosis.  The examiner opined that the Veteran was unable to 
work.

The Veteran appeared before a Decision Review Officer (DRO) in 
June 1999.  At that time, the Veteran reported that on most days 
he stayed at home and walked around his patio.  He reported that 
he went to appointments with his wife.  The Veteran complained of 
continuous anxiety and reported that prescription medication 
allowed him to sleep two or three hours.  The Veteran's spouse 
reported that sometimes the Veteran's children or another family 
member accompanied the Veteran to appointments and that the 
Veteran didn't like to be bothered and clashed with his family.  
She reported that before the Veteran retired after his heart 
attack, he had to work in isolation.   

Private treatment records dated in November 1999 indicate that 
the Veteran's hallucinations continued, however, he seemed 
stable.

VA treatment records dated in November 1999 indicate that the 
Veteran appeared alert, coherent, well-oriented, and relevant, 
without suicidal or homicidal ideation or hallucinations or 
delusions. 

On VA psychiatric evaluation in January 2000, the Veteran 
reported that while he was working he dealt with his anxiety, and 
that since his 1992 myocardial infarction and subsequent 
retirement, he had to stay home and dealt with everything 
differently.  The Veteran reported that he was depressed because 
he didn't feel productive.  He complained of chronic sleep 
difficulties despite the use of medication.  The Veteran 
presented as alert, aware of the interview, and in contact with 
reality.  His answers were relevant and coherent.  He was anxious 
and verborrheic, but well-organized.  The Veteran demonstrated 
adequate memory and intellectual functioning, good judgment, 
superficial insight, and an adequate affect and anxious mood with 
some depression.  The Veteran presented without suicidal or 
homicidal ideation or hallucinations or delusions.  The examiner 
noted that the Veteran sometimes became quite irritable and 
poorly tolerant to frustration.  He was assigned a GAF score of 
55.

Private treatment records dated in March 2000 indicate that the 
Veteran seemed stable but was bothered by insomnia and outbursts.

VA treatment records dated in May 2000 indicate that the Veteran 
was alert, irritable, relevant, and coherent, without memory 
impairment, suicidal or homicidal ideation, or hallucinations or 
delusions. 

Private treatment records dated in September 2000 indicate that 
the Veteran reported hallucinations of war events. 

VA treatment records dated in November 2000 indicate that the 
Veteran appeared alert, coherent, irrelevant, well-oriented, and 
very anxious, without suicidal or homicidal ideation or 
hallucinations or delusions.  VA treatment records dated in 
February 2001 indicate that the Veteran was alert, cooperative, 
and relevant, with a polite attitude.  The Veteran was assigned a 
GAF score of 50.  

Private treatment records dated in March 2001 indicate that the 
Veteran seemed stable, but his wife reported that his mood made 
everyone suffer.  Additional private treatment records dated in 
March 2001 indicate that the Veteran complained of hallucinations 
and insomnia.  

Private treatment records dated in September 2001 indicate that 
the Veteran complained of insomnia and hearing voices.  Private 
treatment records dated in December 2001 indicate that the 
Veteran complained of insomnia, hallucinations, and occasional 
delusions.

VA treatment records dated in December 2001 indicate that the 
Veteran was alert, coherent, relevant, cooperative, anxious, and 
polite, with an appropriate affect.  The Veteran presented 
without suicidal or homicidal ideation or hallucinations or 
delusions. 

Private treatment records dated in June 2002 indicate that the 
Veteran reported nightmares.  The Veteran presented in a severe 
depressive state and his physician noted that he was unable to 
work.  The Veteran was assigned a GAF score of 50.

VA treatment records dated in June 2002 indicate that a social 
worker reported that after nine years, the Veteran's wife 
reported that the Veteran still couldn't adjust to disability 
retirement and his home environment.  The Veteran appeared well-
behaved and reported that he had good family and neighborhood 
relationships.  Additional VA treatment records dated in June 
2002 indicate that the Veteran was alert, coherent, relevant, 
well-oriented, and spontaneous, without suicidal or homicidal 
ideation, hallucinations or delusions, or memory impairment.  The 
Veteran demonstrated fair judgment and insight and was anxious 
because his cardiac condition prevented him from working.  He was 
assigned a GAF score of 40.  VA treatment records dated in 
October 2002 indicate that the Veteran was alert, coherent, 
relevant, cooperative, anxious, and spontaneous, with poor 
judgment, and without suicidal or homicidal ideation or 
hallucinations or delusions.  The Veteran reported that he had a 
good relationship with his wife, and he complained about the 
process of his increased rating claim.  He was assigned a GAF 
score of 60.

VA treatment records dated in January 2003 indicate that the 
Veteran was alert, coherent, irrelevant, and well-oriented, with 
fair judgment and without suicidal or homicidal ideation, 
hallucinations or delusions, or memory impairment.  The Veteran 
complained about his negative experiences with his increased 
rating claim.  He was assigned a GAF score of 60.  VA treatment 
records dated in May 2003 indicate that the Veteran was alert, 
coherent, relevant, spontaneous, cooperative, and well-oriented, 
with fair judgment, and without psychotic symptoms or memory 
impairment.  He was assigned a GAF score of 60.

Private treatment records dated in June 2003 indicate that the 
Veteran complained of nightmares, anxiety, insomnia, loss of 
appetite, anhedonia, ideas of hopelessness, and poor impulse 
control.  The physician noted that the Veteran cried easily, was 
disabled to work, and had a poor prognosis.  The Veteran was 
assigned a GAF score of 55.

In his June 2003 Board hearing, the Veteran reported that he had 
sleep problems, and that he didn't socialize.  He reported that 
he didn't go to parties and that he couldn't be with more than 
three of four people at a time.  The Veteran reported that he 
walked around the house in constant desperation.  The Veteran's 
wife reported that when he worked he drove his co-workers crazy, 
and that they complained to her. 

VA treatment records dated in August 2003 indicate that the 
Veteran presented the same as he did previously, and that he 
reported that he felt optimistic regarding his increased rating 
claim.  The Veteran was assigned a GAF score of 60.  VA treatment 
records dated in December 2003 indicate that the Veteran sought 
prescription medication refills, and was very anxious, coherent 
and relevant, without self harm ideas.  

VA treatment records dated in January 2004 indicate that the 
Veteran presented the same as he did previously and was afraid 
and concerned regarding his aneurism diagnosis.  He was assigned 
a GAF score of 60.  VA treatment records dated in May 2004 and 
September 2004 indicate that the Veteran presented the same as he 
did previously and was assigned a GAF score of 60.  

VA treatment records dated in March 2005 indicate that the 
Veteran reported that he had good family relationships.  He was 
well-oriented, without suicidal or homicidal ideation, delusions 
or hallucinations, or memory impairment.  He was assigned a GAF 
score of 60.

On VA psychiatric evaluation in April 2005, the Veteran presented 
with anxiety, restlessness, tension, irritability, worry.  The 
Veteran complained of insomnia and the inability to concentrate.  
The Veteran presented without psychotic, cognitive, or mood 
symptoms, he was appropriately dressed with good hygiene, 
spontaneous with good eye contact, alert, and in contact with 
reality.  He did not demonstrate any psychomotor retardation, 
tics, tremors, or abnormal involuntary movements.  The Veteran 
was coherent and logical, without looseness of association or 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations, phobias, obsessions, panic attacks, 
impaired thought or communication processes, inappropriate 
behavior, or suicidal ideation.  He was alert and oriented to all 
three spheres and presented with an anxious mood, broad and 
appropriate affect, intact memory, normal abstraction capacity, 
good judgment, fair insight.  The examiner opined that the 
Veteran was able to maintain basic daily living.  The Veteran was 
assigned a GAF score of 60.  The examiner concluded that the 
Veteran had moderate anxiety symptoms and moderate impairment in 
occupational and social functioning.  The examiner opined that 
the Veteran's symptoms were not interfering with his industrial 
capacity and do not interfere with his ability to deal with the 
requirements and daily stressful situations of a working 
environment.  The examiner opined that the Veteran was able to 
perform adequately in a job from a psychiatric perspective.

VA treatment records dated in July 2006 indicate that the Veteran 
complained of nightmares, depression, frequent crying spells, 
isolation, lack of energy and motivation, and irritability.  The 
Veteran reported that he couldn't tolerate crowds or loud noises, 
and that he was unable to stand still sometimes.  The Veteran 
expressed a few death ideas, but did not express any self harm 
ideas or attempts or a desire to harm others.  He denied a 
history of aggressive behavior.  The Veteran cried during the 
interview, maintained good eye contact, and was coherent, 
relevant, and logical.  There was no evidence of loosening of 
associations, pressure of speech, delusions, hopelessness, or 
feelings of worthlessness.  He was alert and oriented to all 
three spheres, and demonstrated fair attention and concentration 
and poor insight.  VA treatment records dated in October 2006 
indicate that the Veteran complained of nightmares and reported 
that he was usually by himself but that his wife took him out and 
made him calm.  The Veteran reported that he was sad, with low 
energy, and reported that he was not interested in daily 
activities.  He was cooperative, anxious, depressed, coherent, 
relevant, logical, and alert and oriented in all three spheres, 
with decreased concentration and superficial insight. There was 
no evidence of involuntary movements or self harm ideas.  He was 
assigned a GAF score of 55. 

VA treatment records dated in January 2007 indicate that the 
Veteran complained of nightmares and constant anxiety.  The 
Veteran denied hearing voices and constantly talked about his war 
experiences.  He reported that he was easily startled.  The 
Veteran was cooperative, anxious, depressed, coherent, relevant, 
logical, alert, and oriented in all there spheres, with decreased 
concentration and superficial insight.  There was no evidence of 
involuntary movements or suicidal or homicidal ideation.  The 
Veteran was assigned a GAF score of 55.  
Private treatment records dated in May 2007 indicate that the 
Veteran complained of weepiness, nightmares, anxiety, anhedonia, 
ideas of worthlessness, poor impulse control.  The physician 
noted that the Veteran was disabled to work and had a poor 
prognosis.  He was assigned a GAF score of 50.

In his June 2007 Board hearing, the Veteran reported that every 
day he got up, got coffee, walked around the house, sat where he 
once had an office, and cried.  The Veteran reported that he 
couldn't work after his prescription medication got out of 
control and he had a heart attack.  The Veteran reported that his 
symptoms had increased in severity since he stopped working.

VA treatment records dated in October 2007 and December 2007 
indicate that the Veteran reported that he was sad and that he 
remembered war experiences.  He reported that he was able to 
sleep, with medication, and that he had frequent episodes of 
nervousness and sadness with irritability, without interest in 
daily activities.  The Veteran denied hearing voices or suicidal 
or homicidal ideation.  He was cooperative, coherent, relevant, 
logical, and alert and oriented in all three spheres, but was not 
spontaneous and had a sad facial expression with watery eyes, a 
sad mood, an anxious and depressed affect, decreased 
concentration, and superficial insight.  There was no evidence of 
involuntary movements and he was assigned a GAF score of 55. 

VA treatment records dated in March 2008 indicate that the 
Veteran complained of intrusive thoughts, anxiety, difficulty 
maintaining sleep, and hyperactivity without any real purpose.  
The Veteran was irrelevant, coherent, logical, polite, 
cooperative, anxious, restricted in affect, and oriented to all 
three spheres, with concrete thinking processes, good memory, and 
poor judgment and insight.  There was no evidence of suicidal or 
homicidal ideation or hallucinations or delusion.  He was 
assigned a GAF score of 55.  

VA treatment records dated in June 2008 indicate that the Veteran 
complained of increased anxiety, the inability to maintain sleep, 
intrusive thoughts, and hyperactivity without a real purpose.  
The Veteran was irrelevant, coherent, logical, polite, 
cooperative, anxious, restricted in affect, and oriented to all 
three spheres, with concrete thinking processes, good memory, and 
poor judgment and insight.  There was no evidence of suicidal or 
homicidal ideation, tremors, rigidity, akathisia, orolingual 
dyskinesia, gross neurological deficit, acute distress, active 
hallucination.  He was assigned a GAF score of 55.  

On VA psychiatric evaluation in September 2008 the Veteran 
complained of excessive worry, irritability with anger outbursts, 
suicidal ideas without a structured plan, lack of interest in 
significant activities, hearing voices of wounded soldiers, and 
memory lapses.  On mental status examination, the Veteran was 
clean, appropriately dressed and groomed, irritable attitude 
towards examiner, anxious, and alert and oriented to all three 
spheres.  He demonstrated unremarkable thought processes, 
psychomotor activity, and speech.  He demonstrated a constricted 
affect, dysphoric mood, intact attention, good impulse control, 
normal remote and recent memory with mildly impaired immediate 
memory, and thought content preoccupied with one or two topics.  
There was no evidence of delusions, suicidal ideation, 
hallucinations, obsessive, ritualistic, or inappropriate 
behavior, or episodes of violence.  He understood the outcome of 
behavior and understood that he had a problem, and interpreted 
adverbs appropriately.  The examiner reported that the Veteran 
had moderate problems traveling and doing recreational activities 
and assigned him a GAF score of 55.  The examiner opined that the 
Veteran had moderate symptoms of anxiety; sad mood; lack of 
interest for significant activities; irritability with anger 
outbursts; sleep difficulties; panic attacks; decreased 
concentration with memory flashes; and moderate difficulty in 
social and occupational functioning.  

While the examiner in September 2008 opined that the Veteran had 
moderate symptoms and moderate difficulty in social and 
occupational functioning and assigned the Veteran a GAF score of 
55, he also opined that there was total occupational and social 
impairment due to the Veteran's mental disorder.  The examiner 
noted, in the portion of the examination addressing 
employability, that the Veteran's history and examination 
findings supported his contention that he was unemployable due to 
his psychiatric condition.  The examiner noted that the Veteran's 
symptoms caused moderate to severe difficulties in social and 
occupational functioning.  The examiner opined that the Veteran 
was unable to go on working as a heavy machines engineer due to 
decreased concentration and visiospatial abilities that put him 
and others at risk.  The examiner noted that the Veteran was 
easily provoked to anger and had intolerance to crowded places, 
an exaggerated startle response, sad mood, sleep difficulties, 
decreased concentration, and memory lapses that kept him from a 
normal workday.  

VA treatment records dated in October 2008 indicate that the 
Veteran looked relaxed and well-groomed and was communicative and 
cooperative.

The Board now turns to the schedular criteria.

As a preliminary matter, the Board notes that the Board 
characterized the issue of the entitlement to an increased rating 
for service-connected GAD on the title page of this decision to 
reflect the two distinct time periods created by the RO's 
decision to assign the Veteran's GAD a 50 percent disability 
rating as of March 5, 2008.  However, as discussed below, the 
Board finds that the Veteran's GAD warrants a 70 percent 
disability rating for the period prior to September 9, 2008, and 
a 100 percent disability rating since September 9, 2008.  Thus, 
for the purpose of the following analysis, the Board will 
consider the evidence in two time periods different than those 
reflected on the title page of his decision, prior to September 
9, 2008 and since September 9, 2008.
 
As an additional matter, the Board notes that the Veteran is in 
receipt of disability benefits from SSA and has considered the 
records related to his claim for such.  For SSA purposes, the 
Veteran's primary diagnosis is depression and his secondary 
diagnosis is coronary artery disease.  While a number of the SSA 
records discuss the Veteran's psychiatric symptoms and opine as 
to his employability, such records appear to consider the 
Veteran's cardiac condition in conjunction with his psychiatric 
condition.  The Veteran is not service-connected for a cardiac 
condition and thus such may not be considered in determinations 
regarding his employability.  The Board points out that decisions 
of the SSA, while relevant, are not controlling with respect to 
VA determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Adjudication of VA and SSA claims is based on different laws and 
regulations. 

Prior to September 9, 2008

Regarding the schedular criteria in place prior to November 7, 
1996, the evidence of record dated prior to September 9, 2008 
indicates that the Veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
limited, as is required for a 70 percent disability rating.  It 
is clear by his medical history and testimony that the Veteran 
avoided being with people and attended appointments only with his 
wife, children, or other family members.  He reported that he 
spent most of time alone, and limited his contact to a small 
number of people.  

Also required for a 70 percent disability rating is evidence that 
the Veteran demonstrates severe impairment in the ability to 
obtain and retain employment.  As discussed above, while the 
Veteran's SSA records include consideration of his non service-
connected cardiac conditions, such records provide indicia that 
the Veteran's psychiatric symptoms result in severe occupational 
impairment.  Also, on a number of occasions the Veteran's private 
physician opined that the Veteran was unable to work, without 
further discussion of whether such was related to his cardiac 
condition.  While the VA examination in April 2005 opined that 
the Veteran's symptoms were not interfering with his industrial 
capacity and that he was able to perform adequately in a job, the 
Board finds that the evidence describing the Veteran's symptoms 
of GAD during this period support the conclusion that such 
results in severe occupational impairment.  Thus, for the period 
prior to September 8, 2008, the criteria in place prior to 
November 7, 1996 may serve as a basis for a 70 percent disability 
rating. 

Regarding the schedular criteria in place prior to November 7, 
1996, the Board finds that such does not support the conclusion 
that the Veteran's symptomatology of GAD warrants a 100 percent 
disability rating.  While the Veteran and his spouse have 
reported that he stayed home and avoided social activities, his 
report that he attended appointments with his wife, children, or 
other family members and was able to be with three of four people 
at a time is indicia that he maintains some degree of connection 
with members of his community.  Thus, there is no evidence that 
the Veteran's GAD symptoms result in virtual isolation in the 
community.  Further, while the Veteran has demonstrated 
intermittent hallucinations and hair pulling, there is no 
evidence that he experienced gross repudiation of reality with 
disturbed thought or behavioral processes resulting in profound 
retreat from mature behavior.  Finally, as discussed above, while 
there are indicia that the Veteran's GAD results in a degree of 
occupational impairment, there is no evidence that the Veteran, 
due to his service-connected GAD alone, is demonstrably unable to 
obtain or retain employment.  

Regarding the new schedular criteria in place on November 7, 
1996, the evidence of record dated from November 7, 1996 to 
September 8, 2008 indicates that the Veteran's psychiatric 
condition produces occupational and social impairment with 
deficiencies in most areas due to impaired judgment and mood, 
suicidal ideation, intermittently irrelevant speech, near-
continuous depression, impaired impulse control, and difficulty 
in adapting to stressful circumstances, as is required for a 70 
percent disability rating.  Thus, for the period prior to 
September 8, 2008, the criteria in place on November 7, 1996 may 
also serve as a basis for a 70 percent disability rating from 
that date. 

Regarding the new schedular criteria in place on November 7, 
1996, there is no indication that the Veteran has exhibited 
symptoms to warrant a 100 percent disability rating at any time 
from November 7, 1996 to September 8, 2008.  In particular, there 
is no evidence of total occupational and social impairment.  
While the Veteran has on occasions demonstrated impaired 
judgment, concentration, and speech, there is no evidence of any 
gross impairment in thought processes or communication.  While 
the Veteran demonstrated impaired memory and complained of 
pulling out his own hair on occasions and appeared on one 
occasion to have somewhat abandoned his personal hygiene, there 
is no indication that he demonstrates grossly inappropriate 
behavior, persistent danger of hurting self or others, inability 
to perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  While the Veteran's private treatment 
records indicate that he complained of hallucinations 
intermittently from March 1995 to December 2001, such have not 
been persistent or evident during instances of VA treatment, nor 
does consideration of such reveal that the Veteran's 
symptomatology of GAD more nearly approximates the symptoms 
required for a 100 percent disability rating.  

In this regard, the Board notes that the Veteran has been 
assigned GAF scores ranging from 40-70 since June 1993.  Thus, 
the assigned GAF scores prior to September 8, 2008 reflect 
predominately moderate symptoms, as the GAF scores of 40 and 70 
were assigned on one occasion each.  However, as discussed above, 
a GAF score is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  Thus, the 
Veteran's GAF scores alone, reflecting predominantly moderate 
symptoms, do not warrant a disability rating in excess of 70 
percent.

Since September 9, 2008

Regarding the schedular criteria in place prior to November 7, 
1996, the evidence of record dated since September 9, 2008 
indicates that the Veteran is demonstrably unable to obtain or 
retain employment due to his service-connected GAD.  
Specifically, the examiner at the time of the September 2008 VA 
examination, the examiner opined that there was total 
occupational and social impairment due to the Veteran's mental 
disorder.  As discussed above, related to the schedular criteria 
in place prior to November 7, 1996, the three criteria for the 
100 percent criteria were independent of one another and only one 
needed to be met in order to award a 100 percent rating.  

As there is evidence that the Veteran is demonstrably unable to 
obtain or retain employment due to his GAD, further consideration 
of whether the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation in 
the community, or whether there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior, is not required.  Thus, for the period 
since September 9, 2008, the criteria in place prior to November 
7, 1996 may serve as a basis for a 100 percent disability rating. 

Regarding the new schedular criteria in place on November 7, 
1996, the evidence of record dated since September 9, 2008 
demonstrates that the Veteran has total occupational and social 
impairment due to his mental disorder, as is required for a 100 
percent disability rating.  Such conclusion is based upon the 
above-described findings of the VA examiner reported on September 
9, 2008 regarding the Veteran's total occupation or social 
impairment.  Thus, for the period since September 9, 2008, the 
criteria in place prior to November 7, 1996 may also serve as a 
basis for a 100 percent disability rating.

Based on the foregoing evidence, the Board finds that the Veteran 
meets the criteria for a disability rating of 70 percent prior to 
September 9, 2008, and a disability rating of 100 percent since 
September 9, 2008.  The Board has considered the applicability of 
the benefit of the doubt doctrine to the Veteran's increased 
rating claim.  His claim has been granted to the extent described 
above.  However, as the preponderance of the evidence is against 
a disability rating in excess of 70 percent for GAD prior to 
September 9, 2008, the benefit of the doubt doctrine does not 
apply and his claim must be denied in that respect.  See 38 
C.F.R. § 4.3 (2009).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R.      §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

In this case, based on the evidence of record, the Board finds 
that the Veteran's disability picture cannot be characterized as 
an exceptional case so as to render the schedular evaluations 
inadequate in either of the relevant time periods.  The threshold 
determination for a referral for extraschedular consideration was 
not met in either of the two time periods and, consequently, the 
Board finds that the Veteran is not entitled to referrals for 
extraschedular ratings.  Thun, 22 Vet. App. at 115.


ORDER

A disability rating of 70 percent, but no more, for service-
connected GAD for the period prior to September 9, 2008, is 
granted, subject to the laws and regulations governing monetary 
awards.

A disability rating of 100 percent for service-connected GAD for 
the period since September 9, 2008, is granted, subject to the 
laws and regulations governing monetary awards.


REMAND
 
The Veteran contends that his service-connected GAD precludes him 
from engaging in substantially gainful employment consistent with 
his education and occupational experience.  The Veteran has been 
unemployed since 1992.

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities. When a claimant claims 
unemployability but is less than totally disabled under the 
schedular criteria, a total rating may nevertheless be granted if 
service-connected disorders prevent him or her from securing and 
maintaining substantially gainful employment, provided that: if 
there is only one such disability, the disability is rated at 60 
percent or more; and if there are two or more disabilities, at 
least one of them is rated at 40 percent or more and the combined 
rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

In this case, the Veteran is currently service-connected for two 
disabilities, GAD and malaria.  The Veteran's malaria is 
noncompensably disabling.  By the decision herein, his GAD is 
rated as 70 percent disabling for the period prior to September 
9, 2008, and as 100 percent disabling thereafter.  As the 
Veteran, for the period prior to September 9, 2008, is service-
connected for more than one disability, of which one is rated at 
40 percent or more, and the combined ratings is 70 percent or 
more, the percentage criteria under 38 C.F.R. § 4.16(a) have been 
met.  The issue, then, is whether his service-connected 
disabilities alone, GAD and noncompensably-disabling malaria, 
prohibited him from sustaining gainful employment during the 
period prior to September 9, 2008, as well as thereafter when a 
he was awarded a 100 percent schedular evaluation.  See Bradley 
v. Peake, 22 Vet. App. 280 (2008).

The Board therefore must remand the claim for an examination and 
opinion that specifies whether the Veteran's service-connected 
disabilities alone, GAD and noncompensably-disabling malaria, 
render him unemployable.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether he was unable to 
secure or follow a substantially gainful 
occupation consistent with his education 
and occupational experience solely as a 
result of his service-connected 
disabilities, GAD and noncompensably 
disabling malaria, both singly and 
jointly.  The opinion should not take into 
consideration factors other than the 
Veteran's service-connected disability 
(i.e., age or nonservice-connected 
disabilities, specifically his cardiac 
conditions).

The examination report should reflect that 
the examiner reviewed the claims folder.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination. 

2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to a TDIU, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The purpose 
of this REMAND is to ensure 
compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


